Citation Nr: 0804032	
Decision Date: 02/05/08    Archive Date: 02/12/08

DOCKET NO.  05-29 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from October 1972 to 
October 1975.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2003 RO decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the record reveals that this case 
must be remanded to the RO for further development before the 
Board may proceed in evaluating the veteran's claims for 
entitlement to service connection for PTSD.

VA mental health treatment records dated from October 2002 to 
December 2003 diagnosed the veteran with PTSD and panic 
disorder with agoraphobia.  The veteran indicated that he 
witnessed deaths and fatal accidents in service.  He reported 
nightmares and flashbacks related to service.  

The veteran also provided information regarding his 
experiences while aboard the USS Saratoga.  He provided 
copies of a letter he wrote in February 1975 regarding an 
incident when two pilots were killed.  Another letter 
described an incident when a plane crashed into the ocean.  
The pilot ejected and survived, but the navigator died when 
he was dragged under the ship.  In a statement in support of 
his claim in April 2005, the veteran provided names of two 
men killed in 1975 aboard the USS Saratoga.  

Accordingly, the case is REMANDED for the following action:

1.	The RO should submit a request to the 
U.S. Army & Joint Services Environmental 
Support Group (ESG) and/or U.S. Army and 
Joint Services Records Research Center 
(JSSRC, formerly CURR) to provide 
supporting information of the veteran's 
claimed stressor events.  If the RO is 
unable to comply with the request due to 
the veteran's failure to provide the 
necessary information, that fact should be 
noted for the record.

2.	Whether or not supporting information 
is obtained from the service department, 
the veteran should be afforded a VA 
psychiatric examination to ascertain the 
identity and etiology of any psychiatric 
disorder that may be present, including 
PTSD.  All indicated evaluations, studies, 
and tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review and consider all 
pertinent records associated with the 
claims file to include any additional 
information obtained from JSSRC and/or ESG 
and confirm review of the claims file.  
Based on his or her review of the evidence 
and examination of the veteran, the 
examiner is requested to offer an opinion 
as to whether PTSD or any other 
psychiatric disorder is at least as likely 
as not related to active military service 
to include the veteran's claimed  stressor 
events.  Please send the claims folder to 
the examiner for review in conjunction 
with the examination.  

3.	Thereafter, the veteran's claims should 
be readjudicated.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided with 
a supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issues.  An 
appropriate period of time should be 
allowed for response by the veteran and 
his representative.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order.  

The purpose of this REMAND is to obtain additional 
development. The appellant has the right to submit 
additional evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



